Citation Nr: 1124316	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in March 2010, and a substantive appeal was received in March 2010.

The Veteran presented testimony at a Board hearing at the RO in December 2010, and a transcript of the hearing is associated with his claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's hearing in December 2010, he indicated that he had just been approved by Social Security Administration (SSA) to receive SSA benefits in November 2010, and that the award was based in part on his back disability.  He has claimed his neck and right leg disabilities as secondary to his back disability, and so these issues are inextricably intertwined with each other.  See Harris v. Derwinski, 1 Vet.App. 180, 182-83 (1991).  The SSA records must be obtained, as VA has a duty to obtain all relevant SSA records.  Since there will be additional evidence, thereafter, another VA examination of the Veteran should be obtained, as indicated below.  38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all records relied on by SSA in making its November 2010 determination awarding the Veteran SSA disability insurance benefits, as well as the award decision itself.  

2.  Thereafter, the RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of his current lumbar spine, cervical spine, and right leg disorders.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current lumbar spine, cervical spine, or right leg disorder had its onset during active service or is related to any in-service disease or injury, including the back pain shown in August 1973.  The examiner should also provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's cervical spine or right leg disability was caused or aggravated by his lumbar spine disability.  The examiner should provide a rationale for the opinions.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


